Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly granted the petition seeking to annul the determination to discontinue providing petitioner, a Medicaid recipient, with the cost of transportation to medical care providers. The determination was based on both an impermissible exercise of discretion (see, Matter of Sharp v DeBuono [appeal No. 1], 278 AD2d 794 [decided herewith]) and an unapproved local policy (see, Matter of Sharp v DeBuono [appeal No. 1], supra; 18 NYCRR 300.6).
We agree with respondent State, however, that the court *798erred in determining that the denial of petitioner’s transportation request violated the Federal requirement that States ensure that Medicaid recipients have transportation to medical care providers and that consideration of the supplemental security income of petitioner in determining her eligibility for medical transportation was improper (see, Matter of Sharp v DeBuono [appeal No. 1], supra). We therefore modify the judgment by vacating the second and third decretal paragraphs. (Appeal from Judgment of Supreme Court, Erie County, O’Donnell, J. — CPLR art 78.) Present — Pine, J. P., Hayes, Wisner, Kehoe and Lawton, JJ.